In an action by plaintiff, a real estate broker, to recover commissions on the sale of a house on the ground that he was the procuring cause thereof, and to recover damages against the seller, the purchasers, and the broker who received the commissions, on the ground that their deceit deprived plaintiff of the commissions he would have otherwise received, there was a verdict against only the broker who received the commissions. On appeal by defendant Gatenellow from the judgment of June 3, 1947, as amended by the order and judgment (one paper) of the County Court, Westchester County, dated October 8, 1947, the order and judgment, insofar as appealed from, is unanimously affirmed, with costs. On appeal by plaintiff from the order and judgment (one paper) of the County Court, Westchester County, dated October 8, 1947, insofar as it dismisses the complaint against Young & Halstead Company and the Cambareris, the order and judgment is reversed on the facts, the action severed, and a new trial ordered, with costs to plaintiff-appellant to abide the event. Appeals from judgments of the Westchester County Court dated May 28, 1947, and June 3, 1947, and the order of the Westchester County Court dated July 3, 1947, dismissed, without costs. The undisputed facts show that there was a conspiracy among defendants to deprive plaintiff of his commissions, which he would have received were it not for the deceit practiced by defendants. The verdicts in favor of the seller and the purchasers of the property involved, absolving them from responsibility, were against the weight of the evidence. Carswell, Acting P„ J., Johnston, Adel, Sneed and Wenzel, JJ., concur.